Citation Nr: 1425108	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from January 1968 to August 1970 and from January 31, 1974, to February 27, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.  

In October 2009, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2010 to obtain the Veteran's Social Security Administration (SSA) records, VA treatment records, and to afford him a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has been diagnosed with several psychiatric disorders.  In the rating decision on appeal, the RO denied service connection for PTSD and anxiety and depression.  Although the Veteran withdrew his claim for service connection for PTSD at his hearing, as discussed below, the Veteran was diagnosed with PTSD at a July 2010 VA examination, which the examiner opined was related to service.  Consequently, the Board has characterized the issue as set forth on the first page to include the different psychiatric diagnoses the Veteran has had during this appeal.  


FINDING OF FACT

The Veteran has PTSD with major depression and alcohol abuse that is as likely as not related to his military service.



CONCLUSION OF LAW

The criteria for service connection for PTSD with major depression and alcohol abuse have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  

During the course of the appeal, VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

The Veteran's DD 214 from his first period of service shows that his military occupational specialty (MOS) was that of an air traffic controller.  His personnel records confirm service in the Republic of Vietnam.  

Post-service treatment records reveal that the Veteran was first diagnosed with depression in 1975.  Records since then have shown intermittent treatment for psychiatric disorders including depression and anxiety.

The Veteran was afforded a VA examination in July 2010 with a psychiatrist.  The examiner noted that under current regulations, the Veteran's combat stressors should be conceded as the Veteran clearly described a credible history of experiences consistent with his MOS in Vietnam and certainly meeting the criteria of his being exposed to other's deaths and feeling that his own life was in danger.  The examiner noted that the Veteran's overall clinical history was that of him rapidly demonstrating difficulty in functioning with psychiatric hospitalization shortly after his discharge from service.  The examiner noted that the Veteran had been receiving psychiatric care in one form or another since the early 1970s.  The examiner opined that the Veteran's depression and PTSD had their onset during his service in Vietnam.  In reporting his stressors as an air traffic controller, the Veteran indicated that his bases were frequently a target of enemy mortar and rocket attacks.  He stated that "I was scared all the time" and that "My life was in danger all the time."  

Following examination, the Veteran was diagnosed with PTSD, major depression and alcohol abuse in early full remission.  The examiner opined that the Veteran's primary diagnosis was PTSD and best explained the resultant and secondary manifestations of the other diagnoses.  The examiner opined that the Veteran's stressors were consistent with his MOS in Vietnam and that the Veteran provided a very credible history of those experiences.  The examiner concluded that they were the cause of his PTSD.  

Based on a review of the evidence, the Board concludes that service connection for PTSD with major depression and alcohol abuse is warranted.  The Veteran's reports of being scared all the time and that his life was in danger suggest that his stressors from being an air traffic controller are related to a fear of hostile military activity.  Having had the opportunity to review the Veteran's records as well as interviewing him, the examiner found the Veteran credible and that his reported stressors were consistent with his MOS.  Consequently, under the liberalization of the regulation, the evidence supports a finding of in-service stressors.  In light of the positive opinion from the July 2010 VA examiner, and in affording the Veteran the benefit-of-the-doubt, the evidence shows that the Veteran's current PTSD with major depression and alcohol abuse is related to his military service.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD with major depression and alcohol abuse is, therefore, granted.  


ORDER

Entitlement to service connection for PTSD with major depression and alcohol abuse is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


